      Case 2:14-cr-00151-SSV-DEK Document 165 Filed 10/30/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                CIVIL ACTION

    VERSUS                                                       NO. 14-151

    ORONDE GABRIEL                                            SECTION “R”



                          ORDER AND REASONS


       Before the Court is Gabriel’s unopposed motion to reconsider his

sentence.1 In it, Gabriel asks the Court to modify its judgment and to

sentence him to “time served”2 rather than seven month’s imprisonment for

violations of his supervised release. 3

       Defendant does not cite any case law or statutory authority for the

relief he seeks. He does not, for example, explain how his proposed course

of action would comply with 18 U.S.C. § 3583 (g), which mandates revocation

and a “term of imprisonment” when a defendant refuses to comply with drug

testing, or tests positive for illegal controlled substances more than three




1     See R. Doc. 164.
2     Gabriel’s reference to “time served” is unclear. If by time served
Gabriel refers to his 50-month term of imprisonment, Gabriel does not
explain how this course of action would comply with 18 U.S.C. § 3583(g).
3     See id. at 6.
     Case 2:14-cr-00151-SSV-DEK Document 165 Filed 10/30/20 Page 2 of 3




times over the course of one year. See id. Gabriel stipulated to violations

that fall into both of these categories.

      Instead, Gabriel represents that he believed—based on private

conversations that are not in the record—that U.S. Probation would

recommend a sentence that did not include imprisonment, 4 and that the

Government would not oppose that course of action. 5 At the hearing, the

Court gave both Gabriel and the Government the opportunity to speak.

Neither Gabriel, the Government, nor U.S. Probation, informed the Court of

any private understanding they reached ahead of time. Even if the Court

were informed of such an understanding, Gabriel provides no legal basis to

show that such an understanding would be binding on the Court. Further,

Gabriel does not even contend that the Court improperly calculated the

relevant revocation guideline range which was 7 to 13 months’

imprisonment.

      Moreover, the Court considered the policy statements in chapter seven

of the United States Sentencing Guidelines and the relevant factors set forth

in 18 U.S.C. § 3553 (a) before it imposed Gabriel’s sentence, which was at the




4     See id.
5     See id.
                                           2
    Case 2:14-cr-00151-SSV-DEK Document 165 Filed 10/30/20 Page 3 of 3




bottom of the Guideline range despite Gabriel’s extensive criminal history

and repeated supervised release violations.

     Gabriel points to his health conditions as a reason this Court should

reconsider its sentence.6 Gabriel did not raise his physical health orally at

the hearing before the Court imposed its sentence. Nevertheless, the Court

considered Gabriel medical and mental health conditions to the extent they

were reflected in the PSR and forensic medical health report submitted by

the defendant. Gabriel does not explain why BOP facilities are insufficient

to meet his medical needs.

     Accordingly, the Court DENIES the motion.




        New Orleans, Louisiana, this _____
                                      30th day of October, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




6    See id. at 4.
                                     3
